                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Alaska

               UNITED STATES OF AMERICA                      )
Order




                                                             )       Case Number: 3:19-CR-00114-001-JMK-MMS
                                vs.                          )
                                                             )                         ORDER
                   REY JOEL SOTO-LOPEZ                       )
Based on the Petition for Action on Conditions of Pretrial Release filed on June 30, 2021, regarding the
above-named defendant, IT IS HEREBY ORDERED that:

        [   ] [For U.S. District Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [   ] The petition for action is referred to the U.S. Magistrate Judge for pretrial release matters.

        [   ] The petition for action will remain with the U.S. District Judge for pretrial release matters.

        [   ] The matter be scheduled for a bail review hearing before the U.S. District Judge. Upon the scheduling
              of the hearing, the Clerk’s office shall unrestrict access to the petition for action.

        [   ] [For U.S. Magistrate Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [ X ] A SUMMONS be issued for the matter to be scheduled for a bail review hearing before the U.S.
              Magistrate Judge. Upon the scheduling of the hearing the Clerk’s Office shall unrestrict access to the
              petition for action. The Clerk is directed to issue a summons for defendant to appear for a bail
              review hearing on July 7, 2021 at 3:00 PM in Anchorage Courtroom 5.

        [   ] Other:




                       Dated this ____         July
                                   6th day of _________ 20__.
                                                           21


                                                                         s/ Matthew M. Scoble
                                                                 Honorable Matthew M. Scoble
                                                                 United States Magistrate Judge




                  Case 3:19-cr-00114-JMK-MMS Document 163 Filed 07/06/21 Page 1 of 1
